No. 04-00-00758-CV
In re Ruben ESPRONCEDA; Ramon and Rafael Espronceda, Minors; and William A. Mallow
Original Mandamus Proceeding
Arising from the 408th District Court, Bexar County, Texas 
Trial Court No. 2000-CI-14767
Honorable David Peeples, Judge Presiding

PER CURIAM
Sitting:	Tom Rickhoff, Justice
		Paul Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	December 13, 2000
PETITION FOR WRIT OF MANDAMUS DENIED; MOTION TO DISMISS DENIED
	On November 3, 2000, relators filed a Motion for Accelerated Appeal, Petition for
Declaratory judgment, Mandamus, Injunction, or Quo Warranto.  On November 16, 2000, the real
party in interest, the City of San Antonio, filed a motion to dismiss, which the relators oppose.
	This court has determined that relators are not entitled to the relief sought because the
petition for writ of mandamus does not comply with Texas Rule of Appellate Procedure
52.3(j)(1)(A).  Therefore, the petition is DENIED, without prejudice to relators pursuing their
complaints on appeal and in compliance with the appropriate Rules of Appellate Procedure.  Tex.
R. App. P. 52.8(a).  The City of San Antonio's motion to dismiss is DENIED.
	Relator shall pay all costs incurred in this proceeding.
							PER CURIAM
DO NOT PUBLISH